DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyoung-Jun Moon, et al. "A 9.1-ENOB 6-mW 10-Bit 500-MS/s Pipelined-SAR ADC with Current-Mode Residue Processing in 28-nm CMOS", IEEE JOURNAL OF SOLID-STATE CIRCUITS, VOL. 54, NO. 9, SEPTEMBER 2019.
Regarding claim 8. Fig. 3 of Kyoung-Jun Moon discloses an analog-to-digital converter (ADC), comprising: a coarse ADC (coarse ADC) that samples an analog input voltage (Vin) for a first period (ØS),  generates a first 28digital signal (6 bits digital signal) based on the analog input voltage (Vin) using a successive approximation register (SAR) method (SAR Logic)  for a second period (ØC_SAR) and outputs a residual voltage remaining (Vres) after the first digital (signal digital 6 )is generated; an amplifier (gm-cell with S/H)  that receives the residual voltage (Vres) for a third period (ØIS), and generates a 5residual current (Ires) by amplifying (gm-cell with S/H) the residual voltage (Vres) by a predetermined gain (gm_cell); a fine ADC (Fine ADC) that receives the residual current (Ires) for a fourth period (ØF-SAR),  and generates a second digital signal (5 bits digital signal) based on the residual current (Ires) using the SAR method (SAR Logic); and an auxiliary path (feedback from ØF-SAR  quantizer to Background calibration block)  that generates a gain correction signal (Vcal), wherein the gain of the amplifier (gm-cell with S/H) is adjusted (adjusted with Vcal) for the fourth period (ØF-SAR ) in which the fine 10ADC (Fine ADC)   generates the second digital signal (5 bits digital signal)  based on the residual current (IRes).  
Regarding claim 9. The ADC of claim 8, Fig. 3 further discloses wherein, after the third period (ØIS) in which the amplifier (gm-cell with S/H) generates the residual current (Ires) by amplifying (gm-cell with S/H) the residual voltage (Vres), the amplifier (gm-cell with S/H) receives a test voltage (VR; VCM) and generates a test current (Ires for test votage (VR; VCM)  by amplifying (gm-cell with S/H)  the test voltage ((gm-cell with S/H) by the gain ((gm-cell with S/H).  

Allowable Subject Matter
5.	Claims 1-7 are allowed.
	With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination do/does not teach: an auxiliary path that receives the test current, and generates a gain correction signal based on the test current.
6.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art do/does not teach: wherein the auxiliary path compares a full scale of the test current with a full scale of a reference current for the fourth period, and generates the gain correction signal such that the full scale of the test current and the full scale of the reference scale match. 
7.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art do/does not teach: wherein the amplifier samples the test current in response to a correction sampling clock for the fourth period, wherein the auxiliary path compares a differential voltage determined by a difference between the test current and a reference current in response to a correction comparison clock 25for the fourth period, and outputs a result of the comparison as the gain correction signal. 
8.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art do/does not teach: wherein the coarse ADC receives a following analog input voltage during the fourth period, and generates a third digital signal based on the 29following analog input voltage using the SAR method.
9. 	Claims 13-15 are allowed.
	With respect to claim 13, in addition to other elements in the claim, prior art considered individual or combination do/does not teach: an auxiliary path that receives the test current, and generates a gain correction signal based on the test current, wherein regardless of a time at which the fine ADC converts the first residual current into the second digital signal, the auxiliary path generates the gain correction signal based on the test current.  
10. 	Claims 16-23 are allowed.
	With respect to claim 16, in addition to other elements in the claim, prior art considered individual or combination do/does not teach: outputs a second residual current remaining after the second digital signal is generated; a current-time converter that receives the second residual current, and converts the second residual current into a residual time in a time domain; and a time-digital converter that receives the residual time, and generates a third digital 15time based on the residual time, wherein the gain is corrected regardless of a time at which the voltage-current converter generates the second digital signal.

Contact Information

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

07/15/2022.
/LINH V NGUYEN/Primary Examiner, Art Unit 2845